DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and system for tracking nutritional consumption of a user.  Under MPEP 2106.04(a)(2)(ll)(C), concepts relating to mental processes, in particular managing human behavior, are drawn to abstract ideas. This judicial exception is not integrated into a practical application because the provision of generic computer components does not add a meaningful limitation to the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in MPEP 2106.  Such factors include:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Transformation or reduction of a particular article to a different state of being;

•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Further guidance is provided by Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Alice held that a method of mitigating settlement risk was drawn to an abstract idea. Alice further held that the performance of the method performed on a computer did not amount to “significantly more” than the abstract idea, and thus the claimed invention was drawn to a patent-ineligible abstract idea:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at_(slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’”  Bilski, supra, at 610-611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent's recitation of a computer amounts to a mere instruction to “implement]” an abstract idea “on ... a computer,” Mayo, supra, at_(slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F.3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional feature]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U.S., at_(slip op., at 8-9).

Id at pp 1983-1984. Alice further held that apparatus claims drawn to a computer system were subject to the same analysis as the method claims, and were also not patentable subject matter:


Id. at pp 1984-1985. Turning to the claimed invention, a method of tracking information such as a nutritional consumption of an individual is an abstract idea.  See also MPEP 2106.04(a)(2)(ll)(D) and Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016), which held that a method and system for receiving and analyzing information, and displaying the results of the analysis, is directed to an abstract idea.  The method of claim 1 recites steps of providing a digital entity, recognizing a food item, determining information associated with the food item, and releasing a reward to the user upon successful achievement of a goal.  Each of these steps is part of a mental process, capable of being performed in the human mind.  Claims 9-10 are directed to a system and method comprising a generic computing device which acts as a tool to perform the method, which under Alice is not sufficient to impart patentability to the system or method.
Consideration of the factors listed above pertaining to what is significantly more than the judicial exception, as viewed in light of the holding in Alice, weighs against Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014), which held that the provision of a generic scanner for extracting information in a computer-implemented method was well-known and thus not sufficient to impart patentability to the claims.  Because the claimed invention does not involve significantly more than the abstract concept of receiving and analyzing information, the claims are rejected under 35 USC 101.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 9, 12, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kremen. Kremen discloses in the Figures and specification a method and system for tracking nutritional consumption comprising the steps of providing a digital entity (see e.g. paragraphs [0014-15]), transmitting a goal to a the entity (paragraph [0045]), recognizing at least one food item consumed by the user and determining nutrient information of the food item (paragraph [0046]), and releasing a reward to the device in response to a user goal being met (paragraph [0047]).  With respect to claims 4, 12 and 20, Kremen discloses at paragraphs [0019] and [0033] that various content related to the user is configured to be shared with other users over a network, and further discloses at paragraph [0047] that the user is enabled to earn various rewards including badges for achieving certain goals, such rewards in some cases being awarded for competition with other others and thus inherently shared with the users via the network.  With respect to claims 9 and 17, Kremen discloses at paragraphs [0058-62] the provision of a computer system including one or more processors, memories, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kremen in view of Schoen.  Kremen discloses or suggests the claim limitations with the exception of the steps of providing options for a moderator to approve or create a dietary goal to be transmitted to a user.  Schoen discloses in the specification (see e.g. paragraphs [0017-0020]) a method and system for generating eating recommendations whereby a moderator (described in Schoen as a coach) is enabled to create eating plans for a user and transmit them to the user.  Paragraph [0028] further discusses an interactive feature whereby the coach and user can interact and discuss the plan.  One of ordinary skill would understand that this disclosure, in combination with the disclosure at paragraph [0025] that the user has an option to request the system to determine whether an alternate food item is acceptable within the plan, suggests a step whereby the moderator approves a received dietary goal recommendation.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Kremen by providing a step of approving or generating a food .

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kremen in view of Boren.  Kremen discloses or suggests the claim limitations with the exception of the steps of retrieving a nutritional guideline associated with a population having a common characteristic with the patient, comparing the guideline to a user’s personal history, and generating a recommendation in response to the comparison.  These steps are suggested by Borel, which teaches in paragraph [0036] the generation of a user profile based on various factors including the user’s age and gender to generate eating recommendations.  In basing those recommendations in part on the user’s age and gender, the system inherently is using baseline guidelines for people of those populations in generating personalized recommendations.  The recited steps would thus have been obvious to one of ordinary skill in the art for the purpose of taking a user’s membership in a certain population into account when generating eating recommendations.

Claims 5, 7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kremen in view of Sales.  Kremen discloses or suggests the limitations of claims 5 and 13 with the provision of a cognitive component having visual recognition for receiving information about a food item as recited.  However, this feature is known in the art, as taught for example by Sales (see paragraphs [0039-40]), and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known .

Claims 6, 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kremen in view of Radecka.   Kremen discloses or suggests the claim limitations with the exception of the step of recording a status of the user’s dietary goal as recited.  However this step is known in the art, as taught for example by Radecka (see paragraphs [0009] and [0131-0132], and would have been obvious to one of ordinary skill in the art for the purpose of tracking and monitoring a user’s progress toward a goal.  With respect to claims 8 and 16, Radecka further discloses a step of providing a recommendation to a user in response to the recorded status.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
March 29, 2021